PER CURIAM.
This appeal by defendant Luisa Belgrano questions the correctness of a final judgment of deficiency entered against her and others not parties to this appeal in a mortgage foreclosure action.
It is appéllant Belgrano’s contention1 that the record clearly shows that the value of the property foreclosed and bid on at the foreclosure sale by the plaintiffs/appellees Michael Finkelstein, Laura Finkelstein and Fred Bossert was worth far in excess of the amount owed to appellees and that the court abused its discretion in awarding ap-pellees a deficiency judgment. We agree. See Barnard v. First National Bank of Okaloosa County, 482 So.2d 534 (Fla. 1st DCA 1986); Wilson v. Adams & Fusselle, Inc., 467 So.2d 345 (Fla. 2d DCA 1985).
The final judgment of deficiency is, accordingly, reversed.
Reversed.

. We note that appellees have not filed a brief in this appeal or otherwise disagreed with appellant’s contention.